 


114 HR 1264 IH: CFPB Pay Fairness Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1264 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Duffy (for himself, Mr. Neugebauer, and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to set the rate of pay for employees of the Bureau of Consumer Financial Protection in accordance with the General Schedule. 
 
 
1.Short titleThis Act may be cited as the CFPB Pay Fairness Act of 2015. 2.Rate of pay for employees of the Bureau of Consumer Financial Protection (a)In generalSection 1013(a)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5493(a)(2)) is amended to read as follows: 
 
(2)CompensationThe rates of basic pay for all employees of the Bureau shall be set and adjusted by the Director in accordance with the General Schedule set forth in section 5332 of title 5, United States Code.. (b)Effective dateThe amendment made by subsection (a) shall apply to service by an employee of the Bureau of Consumer Financial Protection following the 90-day period beginning on the date of enactment of this Act. 
 
